In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0675V
                                      Filed: May 23, 2017
                                          Unpublished

****************************
GREGORY THOMPSON,                         *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
v.                                        *      Influenza (“Flu”) Vaccine; Shoulder
                                          *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Lynn E. Ricciardella, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

      On June 8, 2016, Gregory Thompson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleged that he sustained left
shoulder injuries from an influenza (“flu”) vaccination he received on September 8,
2014. The case was assigned to the Special Processing Unit (“SPU”) of the Office of
Special Masters.

        On December 1, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On May 22, 2017, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $120,000.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Id.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Respondent further proffers that petitioner should be awarded funds to satisfy, in
full, the Commonwealth of Pennsylvania Medicaid lien in the amount of $14,277.85,
which represents satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the Commonwealth of Pennsylvania may have against any individual as
a result of any Medicaid payments the Commonwealth of Pennsylvania has made to or
on behalf of petitioner from the date of his eligibility for benefits through the date of
judgment in this case as a result of his vaccine-related injury, under Title XIX of the
Social Security Act. Proffer at 1.

       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer. Thus, pursuant to the terms stated in the attached
Proffer, the undersigned awards petitioner the following:

        (1) A lump sum payment of $120,000.00 in the form of a check payable to
            petitioner, Gregory Thompson. This amount accounts for all elements of
            compensation under § 300aa-15(a) to which petitioner would be entitled; and

        (2) A lump sum payment of $14,277.85, representing compensation for
            satisfaction of the Commonwealth of Pennsylvania Medicaid lien,
            payable jointly to petitioner and to

                                       Department of Human Services
                                         Bureau of Program Integrity
                              Division of Third Party Liability/Recovery Section
                                                P.O. Box 8486
                                    Harrisburg, Pennsylvania 17105-8486
                              Attn.: Mark Schappell/TPL Program Investigator


            Petitioner agrees to endorse this payment to the Pennsylvania Department of
            Human Services.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


 GREGORY THOMPSON,

                  Petitioner,

 v.                                                     No. 16-675V
                                                        Chief Special Master Dorsey
 SECRETARY OF HEALTH AND                                ECF
 HUMAN SERVICES,

                  Respondent.


               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          Respondent proffers that, based on the evidence of record, petitioner, Gregory

Thompson, should be awarded $120,000.00. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.

          Respondent further proffers that petitioner, Gregory Thompson, should be awarded funds

to satisfy, in full, the Commonwealth of Pennsylvania Medicaid lien in the amount of

$14,277.85, which represents satisfaction of any right of subrogation, assignment, claim, lien, or

cause of action the Commonwealth of Pennsylvania may have against any individual as a result

of any Medicaid payments the Commonwealth of Pennsylvania has made to or on behalf of

Gregory Thompson from the date of his eligibility for benefits through the date of judgment in

this case as a result of his vaccine-related injury, under Title XIX of the Social Security Act.
    I.      Form of the Award:

         The parties recommend that the compensation provided to Gregory Thompson should be

made through two lump sum payments as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following:1

         (1) A lump sum payment of $120,000.00 in the form of a check payable to petitioner,
             Gregory Thompson. This amount accounts for all elements of compensation under
             42 U.S.C. § 300aa-15(a) to which petitioner would be entitled; and

         (2) A lump sum payment of $14,277.85, representing compensation for satisfaction of the
             Commonwealth of Pennsylvania Medicaid lien, payable jointly to petitioner and to:

                               Department of Human Services
                              Bureau of Program Integrity
                   Division of Third Party Liability/Recovery Section
                                     P.O. Box 8486
                         Harrisburg, Pennsylvania 17105-8486
                   Attn.: Mark Schappell/TPL Program Investigator

Petitioner agrees to endorse this payment to the Pennsylvania Department of Human Services.

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                       Respectfully submitted,

                                       CHAD A. READLER
                                       Acting Assistant Attorney General

                                       C. SALVATORE D’ALESSIO
                                       Acting Director
                                       Torts Branch, Civil Division

                                       CATHARINE E. REEVES
                                       Deputy Director
                                       Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.


                                                  2
                      ALEXIS B. BABCOCK
                      Assistant Director
                      Torts Branch, Civil Division

                      /s/ Lynn E. Ricciardella
                      LYNN E. RICCIARDELLA
                      Senior Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel.: (202) 616-4356

Dated: May 22, 2017




                                3